DETAILED ACTION
This action is in reply to papers filed 4/15/2022.  Claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42-43, 49, 64, 67 and 73-79 are pending with claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42 and 73-79  examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

       Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180288985, Published 10/11/2018.

					        Drawings
The objection to Fig. 13 is withdrawn in view of the replacement drawings. 

					Withdrawn Rejection (s)
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12-13, filed 4/15/2022, with respect to the 35 U.S.C §112(b) rejection of claims 4, 9, 13 and 18 has been fully considered. The 112 (b) rejection of claims 4, 9, 13 and 18 has been withdrawn. It is noted that the rejection has been withdrawn as claims 4, 9, 13 and 18 have been amended. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 13, filed 4/15/2022, with respect to the 35 U.S.C. 102 (a) (1) rejection of claims 1, 4, 6, 9, 12, 16-18, 22, 24 and 42 as being anticipated by  Alvarado et al. (Endocrine Reviews, (2016) Vol. 37, No. 2, Supp. Supplement 1. Abstract Number: SUN-700), have been fully considered. The 102 (a) (1) rejection of 1, 4, 6, 9, 12, 16-18, 22, 24 and 42 has been withdrawn. It is noted that the rejection has been withdrawn as, in view of the Declaration filed by Inventor Trifiro, said reference is an exception to 35 U.S.C. 102 (a) (1).

				         Maintained Rejection (s)
Applicant's arguments filed 4/15/2022, with respect to the 102 (a) (1) rejection of claims  1, 4, 6, 9, 12-13, 16-18, 22, 24 and 42 as being anticipated by Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest.), have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42 remain and new claims 73, 75 and 77- 78 remain rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest.). Although maintained, the rejection has been updated to reflect amendments to the claims. 

Albertelli discloses humanized androgen receptor (h/mAR) mice were created by recombining a DNA fragment encompassing most of human Ar exon 1 (from amino acid 31 to 484) with the mouse Ar gene. Targeting vectors (i.e. ‘construct’) to accomplish this included a selectable marker for neomycin resistance (neo) flanked by loxP sites. A fragment of mouse chromosomal Ar, containing 4.3 kb of 5’ flanking sequence, the entire exon 1 coding region, and 120 bp of intron 1, was cloned on one side, and 2 kb of the contiguous intron 1 sequence on the other side of the oppositely oriented neo expression cassette. Human AR cDNA sequences were exchanged via conserved restriction sites, resulting in h/mAR exon 1 embedded within mouse chromosomal (regulatory) sequence and differing from hAR in 15 codons (Fig. 2.1A (Pg. 57); see below as in claim 1 (in-part), claim 6 (in-part), claim 16 (in-part) and claim 17 (in-part) (Pg. 33. Para. 1).

    PNG
    media_image1.png
    280
    599
    media_image1.png
    Greyscale

With respect to the limitation that the construct comprise a portion of exon 1 of mouse AR gene (a recited in claim 1), this limitation is taught by Albertelli. As shown in the figure above, in the targeting vector, the ‘hAR exon 1’ is sandwiched by two black boxes. These black boxes are representative of parts of the mAR exon 1- specifically, one mouse residue near the N terminus and three near the end of exon 1 in the now humanized AR exon 1. See Pg. 48, line 3+.  Insofar as Albertelli teaches a portion of exon 1 of mouse AR gene (four mouse residues- one mouse residue near the N terminus and three near the end of exon 1) is found in the targeting vector, Albertelli reads on this limitation.  
With respect to the limitation that the exogenous polyQ tract encoding sequence replaces at least an endogenous polyglutamine/histidine (polyQ/H) tract encoding sequence corresponding to amino acids 9 to 19 of the endogenous polyglutamine/histidine (polyQ/H) tract in the portion of exon 1 of mouse AR gene, as further recited in claim 1, claim 6 and claim 16,  Albertelli teaches replacing the murine NTD- encoded by exon 1 and which comprises the polyQ/H tract- for the human NTD (paragraph bridging Pg. 4-5; Pg. 26; Pg. 32).  Continuing, Albertelli discloses three targeting vectors were created containing 12, 21 (as in claim 4, claim 9 (in-part), claim 18 (in-part) claim 73, claim 75 and claim 78), or 48 Q residues in the N-terminal tract, because the median human Q tract has 21 residues, whereas tract lengths of 12 and 48 Qs represent extremes. Further, Albertelli discloses that since the mouse AR (mAR) fragment was obtained from a J1 embryonic stem (ES) cell DNA library, CJ7 ES cells (as further in claim 6, as further in claim 9 and as in claim 12)  that derive from the same 129/Sv mouse substrain were selected to optimize recombination. Correctly targeted clones were identified by Southern blot, examined for euploidy, and transiently transfected with ere recombinase to remove the neo cassette. Two independent ES cell clones per Q tract allele were injected into C57BL/6J blastocysts to create chimeric animals. Male chimeras were bred to C57BL/6J females, and daughters carrying the targeted allele were bred to C57BL/6J males. Progeny from this cross were genotyped (Fig. 2.1C and D) and h/mAR males were bred to heterozygous females to generate the h/mAR males (as further in claim 16, claim 17 and claim 18), mAR males, and homozygous h/mAR female mice used in this study (as in claim 22) (paragraph bridging Pg. 33 and Pg. 34). It is important to note that although Alvarado does not teach the female mice have an altered androgen hormone, this is an inherent feature of the derived female mice. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. At pg. 36, Albertelli discloses isolating testes (which contain interstitial and Sertoli cells) from 6 mth old h/mAR mice (as in claim 13). Albertelii discloses a male h/mAR modified mouse could be used to examine prostate cancer (as in claim 24h and claim 42) (Pg. 68, Para. 1). 
Accordingly, Albertelli anticipates the claimed invention. 
Applicant’s Arguments/Response to Arguments
Applicant argues:  In the h/mAR mice of Albertelli, the mouse AR gene exon 1 is replaced with a human AR gene exon 1 with flanking mouse sequence (as stated in Albertelli, starting on page 46, see Fig2.1A). "hAR sequences were introduced in place of mouse exon 1 coding information by exchanging homologous Smal-Bsu361 fragments (nt 93-nt1453 of 21QhAR, nt 93-nt 1433 of mAR)." This cloning strategy replaces/substitutes 1360nt with the human DNA sequence to create the h/mAR21Q. Altogether, "this fragment includes 88 amino acids that differ between man and mouse, not counting the polymorphic Q and G tracts ... " Thus, Albertelli describes transgenic h/mAR mice whose AR differs from mouse AR by more than 88 amino acids. By contrast, the present claims require a mouse AR exon 1 with an exogenous polyQ tract encoding sequence replacing at least a histidine encoding portion (the H amino acids are found in amino acids 9-19 of the mouse polyQ/H tract) of the mouse exon 1 sequence encoding the polyQ/H tract. Accordingly, the portion of hAR harbored by the transgenic mice of the present disclosure is substantially less - only the polyQ/H tract is affected and converted to a polyQ tract. For example, in the AR-19Q mice, the mouse polymorphic mixed Q/H tract was replaced with pure Q tract of 19 Q residues by replacing the 3 histidine residues in the mouse AR poly Q/H tract with 3 glutamine residues. As stated in paragraph [0235] of the instant application, a "more precise humanized mouse AR model was made by replacing only the mouse 19- glutamine/histidine tract with the human pure 19-glutamine tract by knock-in methodology."
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the present claims do not require all of mouse exon 1. Indeed, independent claim 1 is copied below. 

    PNG
    media_image2.png
    355
    992
    media_image2.png
    Greyscale

Claim 1 only requires “a portion of exon 1 of mouse AR gene.” This is met by Albertelli, who as noted above, teaches the targeting vector comprises four exon 1 mouse residues- one mouse residue near the N terminus and three near the end of exon 1’. Continuing, the fact that “the portion of hAR harbored by the transgenic mice of the present disclosure is substantially less - only the polyQ/H tract is affected and converted to a polyQ tract” is immaterial to the claimed invention as the claims do not require only polyQ/H tract of the mouse to be converted to the polyQ tract. To illustrate this point, claim 16, drawn to a knock-in mouse, is copied below. 

    PNG
    media_image3.png
    184
    968
    media_image3.png
    Greyscale

 
Here, note the use of the phrase “at least” in line four. At least, in the context of the claim, is interpreted to require, at a bare minimum, the replacement of the mouse polyQ/H tract.  The claim does NOT bar the replacement of more than the polyQ/H tract. With respect to Applicant’s argument regarding the “AR-19Q mice”, Examiner notes that this mouse, as described by Applicant, is not claimed. 
Applicant argues: Based on the assumption that the exemplified AR-19Q mice of the present disclosure is identical to the h/mAR mice of Albertelli, the Examiner asserts that the properties Applicant discloses and/or claims are necessarily present. The claimed mice and related products of the present disclosure display vastly different phenotypes than the h/mAR mice of Albertelli. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, the “exemplified AR-19Q mice of the present disclosure” is not claimed. Para. 22 of the PgPub is copied below. 

    PNG
    media_image4.png
    197
    513
    media_image4.png
    Greyscale

Para. 22 makes a distinction between AR-19Q knock-in mice and AR-19Q male and female mice. It is presumed that Applicant’s arguments are drawn to the AR-19Q mice and not the AR-19Q knock-in mice. This is important because, as set forth in para. 22 of the PgPub, knock-in males positive for the AR-19Q alleles (i.e. AR-19Q knock-in mice) were bred to heterozygous females to generate the AR-19Q male and female mice. 
Using this teaching as guide, none of the claims are drawn to AR-19Q mice. At the very least, none of the claims require breeding the male knock-in mice to heterozygous female mice to generate AR-19Q mice. Furthermore, claim 16, the only claim drawn to a genetically modified mouse, is directed to the knock-in mouse. More broadly, it is important to note the construction of the AR-19Q mouse. Indeed, para. 22 makes clear that a pPGKneoNTRtkpA-plox 3′/5′ AR targeting vector was used to ultimately generate the AR-19Q mouse. This vector is not claimed. Accordingly, it is improper to compare the properties of the mouse of Albertelli and the  AR-19Q mouse of the specification because the AR-19Q was derived in a totally different manner and that manner is not claimed.  
Examiner maintains that the h/mAR mice of Albertelli would have the same properties as the knock-in mouse that is claimed. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Rejections Necessitated by New Claims
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 74, 76-77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest) as applied to claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42, 73, 75 and 78 above, and further in view of Krishnaswamy et al. (Journal of Human Genetics volume 51, pages254–257 (2006)).

Claim interpretation: Claim 77 is drawn to isolation of a recombinant cell, fertilized egg or tissue from an AR-19Q mouse. Para. 119 of the PgPub teaches a recombinant mouse that comprises an exogenous polyQ tract that encodes 19 amino acids is referred to as an AR-19Q knock-in mouse. The rejection below is made in view of this interpretation. 

The teachings of Albertelli are relied upon as detailed above. However, Albertelli fails to teach the polyQ tract is 19 glutamine residues (as in claim 74, 76-77 and 79).
Before the effective filing date of the claimed invention, Krishnaswamy taught short CAG repeat length in the AR gene has been hypothesized to predispose to prostate cancer. In their study, Krishnaswamy and colleagues reveal that South Indian men with ≤19 CAG repeats have a 7-fold increased risk of prostate cancer compared to those with >19 CAG repeats; no significant association was seen between short CAG alleles and age, PSA levels, or high-grade cancer (Abstract; Pg. 256, Col. 1, para. 1).
When taken with this teaching by Krishnaswamy et al., one of ordinary skill in the art would have found it prima facie obvious to use a 19 Q residues in the N-terminal tract of the targeting vector of Albertelli. The skilled artisan would have found this modification prima facie obvious in order to model the chance of South Indian men getting prostate cancer in an in vitro vector-based or cell- based assay (as in claim 74, claim 76 and claim 79) or in a knock-in mouse model (as in claim 77).
 
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632